Earl Warren: Number 435, Federal Trade Commission versus National Casualty Company, and number 436, Federal Trade Commission versus American Hospital and Life Insurance Company. Mr. Langs.
John F. Langs: Mr. Chief Justice and members of the Court. If it please the Court, I would like to, in the time alloted to me, to bring to your attention certain basic issues which I believe are fundamental to this case. This case involves a question of federal control of Insurance versus state control of insurance. We are joined in this position that we present to the Court by 38 States who have joined in the amicus brief, of the State of Michigan. And there are two amicus briefs that have been filed representing 96% of the Legal Reserve Life Insurance companies of the country and 80% of the accident and health insurance business of the country. The Federal Trade Commission assumes two positions which we believe are not proper in this case. It first of all assumes that by innuendo, if not, by direct comment, that the insurance companies operate in this country without control or regulation. They also apparently assume and I quote from page 29 of their brief which -- and they have used this as a pretext in our opinion for taking the position which they have that there has been widespread evidence that the phenomenal growth of the accident and health insurance business has been accompanied in many instances by false and misleading advertising. On behalf of the respondent and of the insurance industry of our country, we object to this statement. There is no evidence of any kind in anyway, shape or form in this case or the National case or in the American Hospital case that there is any of this evidence which counsel referred to, namely thousands of letters which had been received. Not one of them or any testimony pertaining to that was introduced in our case, whatsoever. There is no -- there is no complaint on the part of any state agency. There is no complaint on the part of any officer of any company that they had received any information pertaining to any matter that was deceitful or fraudulent. Insurance business is built on service, service to the widow, the orphan, the sick, the injured. It has paid billions of dollars in claims. It has been in business in this country since the inception of our country. No business can -- can succeed for long unless it renders service. Service has been provided by the insurance companies of this country for each score year and more and in the case of National Casualty Company for more than 50 years. I simply want to indicate at this time our objection to the use of a position which is not a part of this case, which counsel has referred to, so much for that portion. Now, I believe it is important that we understand a little more fully. Some of the justices yesterday, I was satisfied, were reaching for some of the material facts and historical background as it might apply to this case. This Court of course is very familiar with the McCarran Act, how it arrived, how it arose. In the Southeastern case in 1944, this Court held that the transaction of insurance business constituted interstate commerce. Prior to this case and from the inception of the -- our constitutional form of government -- government, all insurance business had been regulated, was regulated by the several States, each having a Department of Insurance, each having a budget, each having many personnel. Without question, I think that the State of New York has probably one of the largest, and probably one of the most substantial insurance departments of any state in the United States. McCarran-Ferguson Act was adopted in 1945, a few months after the decision of this Court in the Southeastern Underwriter case. There are three sections of this law which are very important, and the law we believe is very clear. Counsel for the Government in the several stages that we have gone through before the hearing, the hearing officer for the FTC, Circuit Court of Appeals, the brief here and before this Court has constantly shifted their position. I can understand to some extent why that would be done, why they'll be necessary because when you run head-on into clear precise language, it takes a little maneuvering to try and get around it. Section 1 of this McCarran Act provides this that the Congress hereby declares that the continued regulations by the several States of the business of insurance is in the public interest, very clear. They were stating that the regulation of insurance shall be continued, underlying the word continue. And the continuous -- continuance of that can only mean and be the continuance of the law as it was applied by the several States. Section 2 (a) of this law states this. "The business of insurance and every person engaged therein shall be subject to the laws of the several States which relate to the regulation of such business. The business of insurance and every person engaged therein shall be subject to the law of the several States.” This does not indicate a type of enforcement and I will comment upon that later on, it says the laws. Section 2 (b) of this Act, which is the passed section which I will poke a portion of it, “No Act of Congress shall be construed to invalidate, impair or supersede any law enacted by any State for the purpose of regulating the business of insurance, unless such Act specifically relates to the business of insurance.” I don't know how Congress can be more explicit and more clearer than in those three sentences -- three Sections of the law to state that it shall be continued by the States, that it shall be subject to the laws of the States and that no act of Congress shall apply. Then, they put on the proviso which was added in the conference hearing between the Senate and the House, provided, the Federal Trade Commission, and I'm using only the Federal Trade Commission or others mentioned, as amended shall be applicable to the business of insurance to the extent that such business is not regulated by state law. I don't see how there can be any question of what Congress -- what Congress intended. Congress knew, this Court knows and -- and so mentioned in the Prudential-Benjamin case that there are many States and each State would have different ideas about what they would want in the way of regulation. Congress knew that. Section 3 (a), provided for a moratorium. The moratorium simply states that this Act shall not apply until after the moratorium period has expired and then only if the States do not have law. Now, in the congressional debates that adopted this law, I would like to call attention to three statements and three only. And I refer to the brief of -- of the Life Insurance Association of America, the amicus brief. They have it set out fully on page 29, the bottom of page 29 and the top of page 30 and a portion of it and a statement on 31. And I call the Court's attention to this particular situation as it existed at the time the debate occurred in the United States Senate. Senator McCarran and Senator Ferguson had indicated very clearly what the law meant and Senator Pepper, I was not satisfied with the statements that it might mean that the law -- the States could adopt laws which the Federal Government or the Federal Trade Commission might believe were not sufficient. Senator Pepper states this. I'm referring to and a directing a question to Senator McCarran. “Does that mean that after January 1, 1948, the States may determine whether or not the Sherman and the other Acts become applicable to the business of insurance?” Senator McCarran, “The answer to that question is yes.” Senator Pepper, “Apparently, the conference report goes further than I had understood it to go. It does not stop with a moratorium at the end of three years. At the end of three years, the moratorium would continue if in the meantime a State had regulated the business to any extent, whatever. That would defeat the Supreme Court decision.” Senator McCarran, “The -- the moratorium would not be continued, but if in the meantime, the States themselves had regulated a business of insurance, the Sherman and Clayton Acts and the other Acts would not become effective.” One short statement by Senator Ferguson, who of course was one of the sponsors of the Bill, on page 31 of this brief, Senator Ferguson makes this statement. “After the moratorium has expired, if a State has not legislated on the subjects covered by three Acts,” and underline the word “legislative”, “to which reference has been made, those Acts shall be act applicable to the business of insurance. But insofar as the State is concerned which has specifically legislated upon the subject, the three Acts shall not apply. And then Senator Barkley, summing up all of this argument on the last day before this bill was adopted, and this bill came up for decision and then was put over for consideration for one day. And on page 36, we find his statement that Senator Barkley made and suffice it to state in his very long statement. But he stated there that Congress still retain the right to consider this matter at a later date if they found that the States were not doing that which Congress felt they should do. That is some 12 years -- 11 to 12 years ago and there has been no Act in Congress since that time to amend or change that law. Our --
William J. Brennan, Jr.: Well, we gather, there are some States that have not legislated in this field, are they not?
John F. Langs: No, Your Honor. All States --
William J. Brennan, Jr.: All States.
John F. Langs: -- have legislated now in different forms.
William J. Brennan, Jr.: Well, on -- on this particular subject --
John F. Langs: On this particular subject, in different forms. We contend there are -- the Model Bill itself has been adopted by some 40 some States and there are -- and the other States, they have either adopted the new rules and regulations promulgated by the National Association of Insurance Commissioners or they have other laws which are applicable. So that today, the National Casualty Company which is engaged in the accident and health business and has been admitted to do business in all 48 States, is subject to the jurisdiction of those 48 States to the extent that if we engage in any improper conduct, their license as well as the license of their agents can be revoked. And there's no question about that, whatsoever. It's not easy to obtain a license in all 48 States. It is something that many insurance companies do not obtain. In the case of National Casualty, they have and have for many years, a license do be business in all 48 States, the District of Columbia and Hawaii.
William J. Brennan, Jr.: What's the situation as to the District of Columbia on this subject?
John F. Langs: District of Columbia has the Model Bill. It has a bill specifically which was approved by the President, I think on the 22nd of February, 1958. That --
Hugo L. Black: 19 what?
John F. Langs: 1958, this year.
William J. Brennan, Jr.: What -- what is the Model (Voice Overlap) --
John F. Langs: The Model Bill was attached to a copy of it. You will find attached to the petitioner's brief and you'll also find this copy attached to the American Hospital.
William J. Brennan, Jr.: I mean on this sentence, what's the -- what is the provision?
John F. Langs: The particular provision? On page 67 of the respondent's brief, you will find the -- one of the Model Bills which was taken from the State of Kansas, and provides for unfair methods of competition or unfair and deceptive acts or practices which are prohibited, and there, they are listed. Your Honor does not wish me to read that.
William J. Brennan, Jr.: No I just -- that's --
John F. Langs: Yes.
William J. Brennan, Jr.: And this business of advertising is included as one of the facts?
John F. Langs: Yes. Yes, Your Honor, very much so. The National sells only trough its agents that is licensed in all of the States, and the advertising which it makes up is made up only for agents. And the advertising material goes to the agents and is disseminated by the agents. And even to the extent as the record shows, something less than 5% which goes direct to people in a particular State. It goes there at the request of an agent. National does not do any direct mail advertising on its own accomplishments.
Earl Warren: How many States did you say have the Model Act in percent?
John F. Langs: There are four -- I believe there are 43 or 44 States that have the Model Act at the present time and then more has been adopting more right along.
Earl Warren: And how about those that do not have the Model Act? Are they -- do they adequate people blind for this kind of activity?
John F. Langs: Yes, Your Honor, very definitely so, very definitely.
Earl Warren: Every State of the union?
John F. Langs: Every state of the union. If this company engaged in any of practices which we have been charged with here, and that the action was brought by anyone of the States and they found this to be true which they could not under the -- but that fact is not here before this Court. Our license could be immediately revoked and the license of all of our agents could be immediately revoked in every State, the District of Columbia and Hawaii.
Hugo L. Black: Do you mean in the State where the advertising was disseminated?
John F. Langs: Right. Yes.
Hugo L. Black: What about the mail order?
John F. Langs: We are not a mail order --
Hugo L. Black: I understand you're not. I'm -- I'm just finding out what was the scope of your --
John F. Langs: Under two decisions which this Court has handed down in the Travelers case in Virginia and the Mcgee case where this Court held and sustained the service of process by mail, against insurance companies engaged in the selling of insurance by mail. I think that the -- the State would have definite jurisdiction in those two -- because of those two decisions of this Court.
Felix Frankfurter: You mean, a mailing in California or Virginia just outside of each of those States is the basis for this call of a license in those States.
John F. Langs: Well, if I understand, Your Honor, correct, the -- the question was asked to whether or not take the case of Virginia which was the Travelers case and where mail was directed into the State. In that case, this Court sustained an action brought against the company by service of process through the mail.
Felix Frankfurter: If they excluded, how about the other away around, the mail starting in state one?
John F. Langs: Virginia, going to the State of California?
Felix Frankfurter: (Inaudible)
John F. Langs: Can Virginia stop that?
Felix Frankfurter: Yes.
John F. Langs: The answer is definitely yes. Virginia does not have to permit any of its creatures created by it under law to engage in any deceitful or fraudulent practice.
Earl Warren: Suppose the -- suppose it's not in business in Virginia, but it is in Oregon I should say, and the mail comes out of Virginia. Who would -- who would prevent that?
John F. Langs: Well, there would have to be somebody doing business in Virginia in order for the mail to come out of Virginia and to the extent that there are some --
Earl Warren: Well, it might not be in the insurance business and I suppose it wasn't in the insurance business, selling -- selling insurance in Virgina. The -- the insurance laws of Virgina would not apply.
John F. Langs: Well, neither would the Federal Trade Commission law has applied. That gets then into the Silvers case, which is a mail case strictly and purely and simply and not a -- not an FTC or an insurance case.
Earl Warren: Well, suppose -- suppose that there was false advertising and the Federal Government was taking commerce etcetera. Suppose the -- the false advertising was by television in one State where they were not doing any business and it was going all over the country. How about the jurisdiction of the -- of the Federal Government in those States where it was not added with the control they regulate?
John F. Langs: Well, Your Honor, I will not check into the question of television or radio because it is not a part of this decision of this case because --
Earl Warren: But It would go -- but -- but your rule would prevent the -- the Government in doing the same thing, I would suggest?
John F. Langs: Yes, because our -- the position which we take in our case where we are subject to all the laws of the State. We can be brought to the bar of justice any place, anywhere and we do not do any television or radio advertising. But should we do television or radio advertising, we can be reached in any State of the union or the District of Columbia or Hawaii without any question, whatsoever.
Earl Warren: Yes, but there are companies who do not do business in every State in the union, and suppose they -- suppose they did adduce on television in a State of the union where they were not doing business and did went to the -- to the States where they were doing business. Who would -- who would have the regulatory power there?
John F. Langs: Well, under -- again, I am engaging in a supposition with the Court because of something I've not checked up, but I think the Travelers case and the Mcgee case probably would offer that State the authority to act if they where actually making sales within that State as a result of the television or radio broadcast.
Earl Warren: You mean the State where the broadcast originated?
John F. Langs: No. Where -- where they received and the sale was made. As long as it's made at a point where the company is located, there's no question about the control. But if it goes into a State as I understand your question --
Earl Warren: Yes.
John F. Langs: -- where the company is not doing business and not authorized to do business.
Earl Warren: That's where the -- that's where the broadcasting has originated.
John F. Langs: Is received. Well, no, I'm sorry.
Earl Warren: What I had in mind was, the broadcast originates in a state in which a company is not doing business, but it goes to States in which it is doing business.
John F. Langs: I think that they would --
Earl Warren: Now, who could stop the -- who -- who, under the state laws would regulate that if the State to the broadcasting system or the State of the -- where the insurance business is on.
John F. Langs: Well, again, prefacing my comment that we have -- do not have that issue here, but it would seems to me that if there's a contract made in the State, it would fall within the legal language which this Court has announced in the two cases I have mention, because there is a contract there even though they're not authorized to do business there. They have it executed and entered into a contract. And ordinarily, a corporation is not permitted to go into a State and engage in a contractual relation, except as it originates outside of the State. So that the both States, conceivably under those circumstances, either States could interpose an objection and obtain a necessary court relief in the federal court or state court.
Hugo L. Black: I realize that the question I'm asking you is not -- I'm going to ask you not precisely within the scope of your case here (Inaudible) You said that the State where the advertising is disseminated and the mail-order insurance company could get service on them. How could it enforce its order not to do business there, let's say only do it through mail or by mail order?
John F. Langs: Well, I think the answer to that, in the Travelers case and in the Mcgee case, this Court held that such an order wasn't forcible against a --
Hugo L. Black: Held that they could sue on the policy there --
John F. Langs: Right.
Hugo L. Black: -- in the Mcgee case.
John F. Langs: That's right.
Hugo L. Black: But suppose it issued an order that a mail order has -- did not send anymore false advertising and finding it was false.
John F. Langs: The federal -- the federal court system covered the entire United States.
Hugo L. Black: You would say that they could -- the State --
John F. Langs: They -- they --
Hugo L. Black: -- the State could go into the federal court and impose it for them.
John F. Langs: Under -- under certain circumstances, yes, definitely. And the federal system covers all the States.
Felix Frankfurter: Why do you have to draw on the federal courts if --
John F. Langs: Well, they didn't in the Travelers case, because of an appeal from the Supreme Court of Virginia, directly to this Court.
Felix Frankfurter: But you emphasize that this -- the federal system. I should think it maybe sent from one State into another where -- what you're saying is, what I get out of you is -- mail sense falsely disseminated mail sent from Virginia to New York, there to get business in New York to the satisfaction of the Commissioner of Insurance, Superintended of Insurance in New York. We could say this company is seeking business with fraudulent means in New York and therefore, will stop your business in New York. Why do you have to bother about the federal courts?
John F. Langs: I don't think under those circumstances you would.
Hugo L. Black: How could he enforce his order against mail orders?
John F. Langs: The order -- well, the order -- an order presumably, again --
Hugo L. Black: I thought about that in connection with some of the other cases you have cited.
John F. Langs: An order of the state court, of course would be subject to a process in any other Court having been entered in the State of New York. It could be removed and transferred as a -- as a cause of action into and be recognized by proper court proceedings in Virginia.
Felix Frankfurter: Well, if he -- if a company doing business in New York, the Superintendent of Insurance of New York, he goes into the New York Court and enforce an order of exclusion --
John F. Langs: Yes.
Felix Frankfurter: -- for doing business in New York.
John F. Langs: That is correct.
Hugo L. Black: How could it enforce the inclusion against the mail-order house?
John F. Langs: Well, as I understand what you are both talking about, that one is talking about something a little different than the other.
Hugo L. Black: I understand that the order could be issued as against -- as I understand it.
John F. Langs: Well, because Your Honor --
Hugo L. Black: How could it be enforced?
John F. Langs: I think under the Constitution.
Hugo L. Black: I don't know that that -- I state very frankly, I don't know if it has -- has any relevance to New York State --
John F. Langs: It has no right.
Hugo L. Black: But it is here.
John F. Langs: It has no relevance in here at all.
Hugo L. Black: Except in considering the old broad question.
John F. Langs: It -- it has no -- it has no relevancy whatsoever in this case and it becomes clearly academic and under the Constitution, the judgment, orders and decrease at one court in -- in a state are to be upheld in the courts of another State where action has been properly taken. It will be recognized when removed and acted upon by another court in another State.
Felix Frankfurter: Well, I should think in New York to everybody's knowledge, that has some very good and some very bad simple tense of the insurance. And I should think that one of the -- an alert superintendent to the insurance will denounce that the ABC Company is engaged in fraudulent representations. It could have a serious effect on the people in New York who will pick up insurance from that question, the lack of insurance.
John F. Langs: I -- I don't think there's any question about that at all. In this case, there is no evidence, not one iota, one word, one scintilla of evidence that is introduced as by any third party in any way, shape or form concerning the deception of any activity by this company. And of course, this company has denied that be enacted. Another interesting point in this case and I'm -- I'll move -- move on. I can probably finish my points. The hearing examiner in this -- before the Federal Trade Commission took the position that the Federal Trade Commission has no jurisdiction in those States where there were laws applicable to this in terms of question. Before the Federal Trade Commission, I think this is important. The Federal Trade Commission took the position that it has jurisdiction irregardless, I'm underlining the word “irregardless”, of state law. It's quite apparent what they were attempting to do and that was to reach fully and completely around the subject matter, irregardless of state law. The Circuit Court of -- before Circuit Court of Appeals, the Federal Trade Commission contended that in the case of conflict between the federal and state law that the federal law would control. And the Circuit Court of course held with the hearing examiner on this jurisdictional question and we are here now on appeal by the Federal Trade Commission. And before the -- before this Court, the petitioner in their brief on page 23, at the top of the page, makes this as the issue, thus the issue before the Court is not whether the Federal Trade Commission can be applied so as to overwrite state policies, specifically expressed either in statutes or administrative action. Congress we think has resolved that issue in the negative. The issue here is quite different, namely whether the Federal Trade Commission can be applied to false insurance, inter -- interstate insurance advertising in the absence of such conflict. Now, they have stated in here that the question about overwriting state policy as determined and set forth in statutes, and I underline the word “statutes” is one of the issues which has been resolved. And yet before this Court, they now take the position which in my humble opinion is a unique position. We state now that the state law is completely effective, providing, we don't get in first and that is the net effect of what they have said if we don't get in first. And if we get in first then res judicata controls. Now, laws are not made on the basis of a footrace and that is exactly the position in which they find themselves as this time. It makes it rather difficult to try and keep up with the changes which they make. A moving target sometimes is difficult to hit. Now, the -- the net result of these positions is this. There are certain fallacious position which the Federal Trade Commission has taken. And I do not want to get into those in detail, Mr. Wheeler who is with me in this case, representing the American Hospital. He's going to talk about that for his portion of the hour. But these positions become fallacious considering the law as Congress has adopted it, as the Senators understood it, as everyone has understood it, except the Federal Trade Commission in its reach for a control over something which has always been controlled by state law and which Congress says shall be continued in the States.
Charles E. Whittaker: Mr. Langs, might I ask you, what (Inaudible)
John F. Langs: To the extent that is very clearly defined in my humble opinion, by the statements which I've read from Senator McCarran and Senator Ferguson and Senator Barkley. To the extent that these States have adopted laws, which are applicable to insurance, they shall continue.
Charles E. Whittaker: (Inaudible)
John F. Langs: But -- and if it's regulated by a state law, there must be some legislation. As Senator Ferguson said, but so in -- but insofar as the State is concerned which has specifically legislated on the subject matter, the three Acts on my point.
Hugo L. Black: Has it regulated -- has it regulated in such --
John F. Langs: As has specifically legislated, but Senator Ferguson, on the point I'm making is -- Senator Ferguson and Senator McCarran, Senator Barkley, legislation and regulation mean the same thing so far as they were concerned in the adoption of the McCarran Act and can mean nothing else because they were referring specifically to the laws of the several States and they (Voice Overlap) --
Hugo L. Black: The several States have given power to some agencies regulated in certain ways, have they not?
John F. Langs: They have given -- they have defined the powers in the same manner as the Federal Trade Commission law defined certain powers. The fact that the Federal Trade Commission says that persons shall not engage in deceptive acts and practices does not give to them or do they go out and put a stamp of approval on everything. They only act, as Justice Frankfurter mentioned yesterday as the prosecutor. They weigh the situation and determine whether or not they should act. And if they decide that they should not act, they do not go then and get a court order, get a Federal Trade Commission order stating that it is all right. Their actions are in the form of prosecution.
Hugo L. Black: What is the difference in effect when the Commerce Clause would give Congress power to regulate interstate commerce? The state laws which give these agencies a power to regulate except to that effect.
John F. Langs: The Constitution when it says it gives Congress power to regulate, gives power -- gives Congress the power to enact laws. Congress can only speak through its laws. The same thing is true of the State. The State can only speak through its laws in the first instance and then to a department or bureau has allowed them to set up certain regulations within the framework of the law which it has adopted, but there must first be the law.
Hugo L. Black: Is your argument basically that the States having undertaken to regulate to this extent, that we should construe it somewhat as we have in certain N.L.R.B. cases and others to the effect that the State having indicated its desire to regulate to this extent as negative to any implication that it desires to have it regulated anymore.
John F. Langs: Yes, Your Honor. I think that that is a fair statement of it in the -- of course, there is the N.L.R.B. situation. There is a dispute as to the question of which item shall be handled before the N.L.R.B. in which shall belong to the State, where they -- where they shall regulate. That is not clearly defined even today. In this situation, however, it is clearly defined and the Congress says that no act of Congress shall take effect or supersede an Act of the State. Now, there is that difference where the --
Hugo L. Black: It's that -- it's that difference if you are right in saying that regulation as here, means any legislation which the State passed?
John F. Langs: Any legislation that is applicable to insurance.
Hugo L. Black: That's right.
John F. Langs: It must be applicable to insurance of course. Thank you, Your Honor, I would like to leave the rest of my time for Mr. Wheeler.
Earl Warren: Mr. Wheeler.
J. D. Wheeler: Mr. Chief Justice, may it please the Court. In spite of the fact that the only question before this Court is a question of jurisdiction of counsel for petitioner on yesterday entered into the merits of the case, which seem to me were the obvious purpose of attempting to convince this Court that my client was a bad actor and that my client had progressed through misrepresentation and control. Before getting into the question before this Court therefore, it seems to me that I would be justified in very briefly replying to that position taken by counsel for the petitioner. When the hearing was had in our case, every State in which my client did business, except the State of Mississippi had enacted regulatory law. It had not been enacted in the State of Mississippi. After an extensive hearing, the hearing examiner held that in all States except Mississippi, the Federal Trade Commission had no jurisdiction. But as the law had not been enacted, in the State of Mississippi, it had jurisdiction in that State. And he then went very extensively into the charges in the complaint, and I wish to address myself very briefly to that. I'll just take one instance in the complaint with which he dealt and I'll say that the hearing examiner exonerated my client completely and held that it had not been guilty of any false, fraudulent or deceptive practices. Just one instance of the complaint, one item the complaint was based on the charge that in our advertising, we had the statement, “covers accidents”. The hearing examiner in his -- his initial decision and all of these are in the record. The hearing examiner pointed out the fact that in that complaint and they -- the Federal Trade Commission took the position that that was a representation, that all accidents were covered. The hearing examiner pointed out the fact that the Federal Trade Commission in filing the complaint had stopped at a comma in a sentence and that the statement in the advertising was “Covers accident, subject to policy terms.” And in the same advertising, there was the statement in 12-point boldface type. “Benefits are subjects to the terms of the policy issues.” The hearing examiner under the undisputed evidence stated that these brochures were sent only to agents and became a part of the agent sale kit and were only used in personal interviews with prospects. And he took the position that in that personal interview, that when the advertising stated, covered -- covers accidents subject to policy terms that the prospect would naturally think of two things. One was that accident insurance always had some exceptions and the other was, when the flag was raised, subject to policy terms that the prospect would inquire as to what were the exceptions in what accidents were not covered.
Earl Warren: What wasn't -- what accidents were covered in your policy, Mr. Wheeler?
J. D. Wheeler: The -- the accidents as the -- as the -- in the usual policy. It was provided that the accident had to be by external and violent means.
Earl Warren: I beg your pardon?
J. D. Wheeler: Had to be external and violent means as practically all policies of accidents insurance provide. And provided that if the accidental death was brought about by self-destruction either while sane or insane, that was not covered, just the -- the normal exceptions in an accident policy and those were the terms that were referred to when it said subject to policy terms. Now, the -- the share --
Earl Warren: What point -- what point did the Government raise on that, that it did not cover this other ones (Voice Overlap) --
J. D. Wheeler: The -- the Government took the position, Mr. Chief Justice, that for this not to be deceptive advertising that it was necessary for every limitation of the policy to be set out verbatim in all of the advertising. In other words, all of the exceptions would have to be limited and that the place in their subject to this policy terms was not sufficient. That was the position they took. Now, the -- the hearing examiners, this appears on page 58 of the record. The allegations of the complaint charging the respondent with making false and misleading statements and representations with respect to the terms and conditions of its policies in general or with respect to the terms and conditions of specific policies have not been established by a substantial, reliable probative evidence. Accordingly, it cannot be found that the respondent has violated the Federal Trade Commission Act by engaging in unfair and deceptive acts and practices in commerce to the prejudice and injury of the public. Therefore, it is ordered that the complaint herein be in the same, is hereby dismissed. On appeal, the -- the Federal Trade Commission held that the charges in the complaint had been established and issued a cease and desist order. Now -- proceeding now to the merits of the case, counsel for petitioner refers to these enactments by the States, as little Trade Commission Acts. Now, of course, living why -- where I do, it's -- would be a little difficult for me to admit that anything relative to Texas was little. But without being at all facetious, I wish to submit to the Court that all of these Acts are solemn enactments by the State legislators and that they are entitled to the same dignity as the Federal Trade Commission Act. Counsel takes the position that these Acts are permissive. And therefore, the Insurance Commissioners can enforce them or refrain from enforcing them just as he desires. All of these Insurance Commissioners are officers of the State under oath to enforce the laws that are in their charge. And I wish to call the Court's attention to two provisions of this Act, one of which is attached to the petitioner's brief and one to our brief. I call the Court's attention to page -- pages 34 and 41 of our brief, the appendix, which shows clearly that these Acts are not permissive Acts but they are mandatory upon the officer in charge with the duty.
William O. Douglas: This is the state law.
J. D. Wheeler: This is the state law. Yes, sir. On page 34, a person is defined as any individual, corporation, association, partnership reciprocally exchanged enter insurer, lodge insurer, fraternal benefits society and any other legal entity engaged in the business of insurance including agents, brokers and adjusters. Now, changing -- turning to page 41, under the heading “Power of Commissioner,” the Commissioner have -- shall have power to examine and investigate into the affairs of every person engaged in the business of insurance in this State in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair deceptive act or practice prohibited by Section 3. And then, in the next paragraph, this shows it is not permissive. Whenever the Commissioner shall have reason to believe that any person has been engaged or is engaging in this State, in any unfair method of competition or any unfair or deceptive act or practice defined in Section 4, and that a proceeding by him in respect thereto, would be to the interest of the public. He shall issue and serve upon such person a statement of the charges and so forth.
William O. Douglas: Is this -- are these three from a uniform law that was enacted by --
J. D. Wheeler: Yes, sir. Sir?
William O. Douglas: Was it -- are these provisions you were just reading from a uniform law applied --
J. D. Wheeler: Yes, sir.
William O. Douglas: -- adopted by all the States?
J. D. Wheeler: So called, not by all of them.
William O. Douglas: How many?
J. D. Wheeler: I believe, Mr. Lang said 43 States.
William O. Douglas: 43.
J. D. Wheeler: And that in the other States, there were similar Acts, but what the -- the so-called Model Code was adopted in 43 States. I think therefore that the charge which is not based as I see it on any foundation of fact whatsoever that these State Commissioners are not doing anything about this matter, is entirely uncalled for. As far back as 1944, the time of the South Eastern decision which of course was before these Model Acts had been enacted but when the -- the States have been regulating insurance for many years, Mr. Justice Jackson in his dissent made this statement. "The States began nearly a century ago to regulate insurance. And State regulation, while no doubt of even -- of uneven quality is a successful going concern. Several States where the greatest volume of insurance is transacted have rigorous and enlightened legislation with enforcement and supervision in the hands of experienced and competent officials." And now, that these so called Model Acts have been passed, I think that we must assume that these sworn officers of the State -- of the States who have the interest of the citizens of their State at heart to see that they are not imposed upon, to see that they are not defrauded. I think we must certainly presume that they will be as diligent and as conscientious in the enforcement of their laws as the Federal Trade Commission is in the enforcement of the federal law. And I think it's uncalled for without any foundation of fact to say that these laws are not being enforced. While I think the position that it doesn't turn on the enforcement of the law, the power to the States is given by the enactment of the law.
Hugo L. Black: It certainly doesn't turn of it on our belief, the reference whether the State is doing a good job.
J. D. Wheeler: No, sir, I don't --
Hugo L. Black: We don't have to decide that one with the other here.
J. D. Wheeler: No. Now, it seems to me that this language to the extent that such business is not regulated by state law, cannot be tortured as they would attempt to torture it to mean to the extent that an adequate state regulatory law is being enforced by the States.
William J. Brennan, Jr.: What do you mean by adequate in your statement?
J. D. Wheeler: Sir?
William J. Brennan, Jr.: What do you mean by the use of the word adequate if you would say what this adequacy means in the business of (Inaudible)
J. D. Wheeler: Well, I think I -- I think I could leave the -- the adequate out. I think when we read -- when we read these Model Acts, I think it is clear that they are adequate. Now then, coming to the -- coming onto the --
Hugo L. Black: (Voice Overlap) --
J. D. Wheeler: I'm sorry?
Hugo L. Black: Again, do you have to depend on that to say that they are adequate? Maybe their acts are wholly adequate, insofar as laying out a plan of future regulation is concerned but does that mean that we have to decide that they are either wholly adequate or not wholly adequate?
J. D. Wheeler: I don't -- I don't think so, except that I think that these laws where it states and I will apply it before I close, I will apply it to -- to my case. That in our case, there is no extent to which the law is not regulated by the -- our Acts are not regulated by state law. Now, what occurs to me is, if --
Hugo L. Black: Well, that -- that raises something I didn't know was here. Have -- have the States where you do business, provided actual machinery -- not merely provided machinery, but in the actual effect, releasing the type of advertising that your company does?
J. D. Wheeler: I don't think that's necessary.
Hugo L. Black: I understand that but I --
J. D. Wheeler: Yes, sir.
Hugo L. Black: -- I thought you were saying ahead. I was in --
J. D. Wheeler: No, sir. I didn't -- didn't mean to say it.
Hugo L. Black: Well, I beg your pardon. I misunderstood you.
J. D. Wheeler: Yes. Now, what occurs to me is, if the Government is right in this matter, who would determine -- who would determine as to whether these laws were being enforced or not, the state laws? Would the Federal Trade Commission determine it? We have a case in which an insurance company does business in 43 States, in the 43 States in which these Model Laws have been passed. Now then, they bring a complaint against this company. If they are correct, they have no jurisdiction where the law is being enforced. It would seem to me therefore, in every case, the question of jurisdiction would not depend on the state of the law. But in every case, if they are correct, would depend on whether the law was being enforced in each one of these States. So, in each case, in each case where a complaint had been filed, there would first have to be determined the question of -- of jurisdiction as to whether the law was being enforced, or whether the law was not being enforced. Now, what quantum -- what quantum of enforcement would be necessary according to them to give jurisdiction and how -- how would that be determined? And then, there's the followed proposition. It seems to be the set law that the question of jurisdiction is not determined by whether they have jurisdiction at the time the complaint is filed. But as in our case, when the complaint was filed, the law had not been passed by Mississippi. Before the hearing, before the Commission, the law had been enacted by Mississippi. So, in all of the States in which we did business, the law had been enacted. Now then, suppose in this case, after they had determined that the law had not been enforced in any of these States and therefore, they had jurisdiction. Supposed during the pendency of that case, the -- some State began to enforce the law. So then, the question of jurisdiction would have to be determined at the time that they entered the order, then they would have no jurisdiction of the State that had began to enforce the law after the -- after the hearing had proceeded. It just seems to me that Congress could not have had any such idea in mind and --
Earl Warren: Mr. Wheeler, at the time -- at the time this complaint was filed against you. There was no law in Mississippi. Did -- did the Federal Trade Commission have jurisdiction then?
J. D. Wheeler: I'm inclined to believe it did --
Earl Warren: Yes.
J. D. Wheeler: -- as far as Mississippi was concerned.
Earl Warren: Yes, as far as Mississippi was concerned.
J. D. Wheeler: Yes.
Earl Warren: There's no question about that --
J. D. Wheeler: Yes.
Earl Warren: -- that they wouldn't act. And it was only the -- only the passage, subsequent passage of the Act which diverse to the Government of jurisdiction.
J. D. Wheeler: That -- that is our position.
Earl Warren: Yes, yes.
J. D. Wheeler: Now then, I wish to refer very briefly, I haven't seen one of these lights come on yet. I -- I may have missed it.
Earl Warren: The white one will come on when you have five minutes left --
J. D. Wheeler: Yes.
Earl Warren: -- and the red one when you are finished.
J. D. Wheeler: Yes. Now, I think that that is born out by the -- the report, the fact, the position that we take that it isn't the enactment of the law. I think that is born out by the report of the Senate Judiciary Committee at the time that the moratorium was -- was extended for six months, and that appears in our brief on page 31. Now, I think it's quite significant. This bill -- this is the report of the Senate Committee on the judiciary as to the proposed amendment to extend the moratorium, six months. This bill extends to so-called moratorium --
Earl Warren: In -- in your brief, on what page, 31?
J. D. Wheeler: 31 of our brief. This bill extends the so-called moratorium provision of Public Law of 15 of the 79th legislature, from January 1, 1948 until June 30th, 1948. The Committee is informed and is satisfied that an effort has been exerted by the insurance industry, the Insurance Commissioners and the States in dealing with the matter of state regulation. However, the Committee recognizes that the problems have not been solved and is all the opinion that an extension of the so-called moratorium should be granted in order to provide the Congress an additional time to examine into the situation more completely than it has been able to do during the present session. As the Committee is of the opinion that considerable studies should be given to this matter and the question of the need, if any, of further federal legislation. It would appear most desirable to extend this moratorium period an additional six months, therefore, giving -- thereby, giving the Congress a reasonable time to examine the developments have -- that have taken place in this field during and immediately subsequent to the meetings of the 1947 legislatures. Now then, the 1947 legislatures could only enact regulatory laws. Now, I point out that nearly 10 years has passed since that report was made and that apparently, the state regulation is satisfactory to the Congress because they have not found the need of any additional federal legislation. Of course, we know at anytime, and we take the position that this proposition of adequacy of enforcement is not in the province of the Federal Trade Commission but it is in the province of the Congress of the United States at anytime that the Congress of the United States is dissatisfied with the way the state laws are being enforced. They can set up adequate federal laws and set up adequate federal legislation and take over this entire proposition of the regulation of insurance. Of course, this proposition of advertising is a very small segment of this regulation. And we submit that it is apparent that the present situation over a period of 10 years since the Committee said they would engage in that study has been satisfactory to the Congress of the United States, which is the body to pass on whether this job is being done or not. Now, in our case, we do no mail-order business, we do no magazine or newspaper advertising, we do no radio or television advertising, we do no direct mail advertising of any kind. These brochures are merely sent to our agents in their sealed kit to be presented in face-to-face interviews with the prospects. If they disseminate any advertising, which is objectionable in every State where we do business, cease and desist orders may be issued against us. Heavy fines maybe imposed upon us because the law provides for heavy fines and the license, both of the company and of every agent, may be rescinded by the state authorities. We therefore submit, that in our case, there is no extent to which our business in not regulated by state law. Thank you.
Earl Warren: Mr. Spritzer.
Ralph S. Spritzer: Mr. Chief Justice, may it please the Court. Mr. Lang, in dealing with the legislative history, referred the Court to a passage taken from Senator McCarran's comments when he was dealing specifically with the 2 (b) proviso. And he quoted that passage from page 30 of the brief for the Life Insurance Association. And he read a question which began on 29 from Senator Pepper, "Does that mean after January 1, 1948, the States may determine whether or not the Sherman and the other Acts become applicable?" And he also read the first sentence of the reply, namely, the answer to that question is yes. From that, he draws the inference that notwithstanding the use of the word “regulated” in the proviso, the Court should treat the language of the proviso as if Congress has -- had said if the States enact a law. However, I suggest one should also read the second sentence of Senator McCarran's reply to that question, and that reads. “During the three-year moratorium, the States may if they see fit to do so, enact legislation for the purpose of regulation.” And then he says, I think making the thought still more clear, “If they do enact such legislation to the extent that they regulate, they will have taken the business of insurance out from under the Federal Acts.” Now, I find it difficult to read that passage to support the conclusion that legislation in the form of a general enabling statute is equivalent to regulation. I think it leads to an opposite inference. Now, I would like to emphasize --
William O. Douglas: Might I ask, Mr. Spritzer.
Ralph S. Spritzer: Yes, sir.
William O. Douglas: Would you mind saying a few words about the -- the mail-fraud statute, whether or not the -- there could lie a federal indictment for -- not necessarily in these cases but where there is fraud in the use of the mails in sending advertising material by insurance companies. Would that lie today after the McCarran Act?
Ralph S. Spritzer: I certainly think so.
William O. Douglas: Do you think that stands on a -- is that a clear case in the Federal Trade Commission Act? I don't think the McCarran Act mentions the mail fraud, doesn't it?
Ralph S. Spritzer: No. It doesn't specifically, but I would assume that the federal control over the mail says -- have sifted in the Sylvanus case which we did cite in our brief.
William O. Douglas: Is that the Seventh Circuit case?
Ralph S. Spritzer: Decided that question, it was the Seventh Circuit case. I would like to point out, however, that --
William O. Douglas: They decided that in favor of the federal --
Ralph S. Spritzer: They held the criminal statute apply. Now, of course, that's no substitute for the Federal Trade Commission Act. That's a criminal statute and it involves fraud, much advertising maybe misleading or deceptive and not involve fraud, do not involve the kind of intent that one would have to prove in a criminal case. Moreover, in a criminal case, we have the burden of ruling beyond a reasonable doubt and so forth. We feel that the Federal Trade Commission Act is needed because it's a prophylactic act and the criminal statutes furnish no substitute. Now, the mail-order problem is not involved in this case. The Court, I think properly may have some concern with that because of its close relationship and it is in our view, a serious question. And the problem arises, I think typically, where an insurance company incorporates in a single State, say the State in Nebraska. It doesn't get a license in any other State but it sends out its advertising materials by mail. And those who decide, they wish to buy a policy, fill out a form and send it back. It would seem to me that the other 47 States are probably powerless to deal with that situation. I don't see how there could be any enforcement if the State -- if the other States did enter a cease and desist order against sending the mails into the States how they could possibly enforce it. And indeed, in the Travelers Health case, the Court had its doubts about the problem of enforcement, at least where it extended beyond the question of service of process. And Justice Douglas's concurring opinion observed that in the case of a truly mail-order operation, the States are utterly helpless. Now, the --
Speaker: In the -- yet, even as to that kind of jurisdiction which you claim, the Federal Trade Commission would have had no jurisdiction whatever during the moratorium period, would it?
Ralph S. Spritzer: That's right and that was a very special provision which was designed by Congress to permit a reorientation of the whole picture and to give the insurance companies as Congress said, a breathing spell.
Speaker: Even though it was contemplated that after the moratorium ended, this jurisdiction still subsist with your documents, despite the passage of state laws?
Ralph S. Spritzer: Yes. I think -- I think there's no question that Congress proposed that there be jurisdiction where the States could not act. That is very emphatically brought out in passages which are at pages 1661 of our brief from Senators Ferguson and O'Malley. Our further question, it seems to me, is whether there is no regulation -- excuse me.Whether there is no federal jurisdiction, where the States could concededly regulate under statutes already on the books of the States, but have failed to do so. Now, a word about this matter of failure to regulate. We have a brief by the State of Michigan signed by 25 other States. I'm not going to deal with the points that that brief makes because I think that the entire brief misconceives the extent of the jurisdiction which we are claiming and that the opposition is based upon a misconception. But what does that briefs state, as to what the States are or are not doing by way of regulation? Here is a brief signed by the Attorney Generals of 26 States, which does not cite a single specific ruling or determination as to the advertising practices of a single insurer, which does not refer to the institution of a single cease and desist proceeding and is unable to refer to a single case, having arisen in the state courts. I don't want to leave the impression that we are in opposition to the States. I think the Commission would welcome, they are taking on this job. The Commission does not wish to monopolize the policing of this advertising but it is the Commission's feeling that the States have not in fact been regulated.
Felix Frankfurter: All the States -- all I get from your observation on the State -- from the brief of the States, which I haven't look at, is that they joined issue with you. Not that they avoid the question but they joined issue with you, to where you say the mere fact of their statutes on the books is not -- is not regulation, and they say that it is.
Ralph S. Spritzer: That's right. They interpret McCarran.
Felix Frankfurter: So that it is of square conflict of -- of what the McCarran Act means, does it?
Ralph S. Spritzer: Oh, yes. That I'm not --
Felix Frankfurter: (Voice Overlap) --
Ralph S. Spritzer: -- quite saying that there is that conflict of views as to the meaning of the statute.
Felix Frankfurter: They -- they -- occurs to me, they say that this very -- just as a matter of statute -- of construction by this Court to regulate in the Constitution means sometimes doing nothing. So, to regulate, means having passed the statute to do something.
Ralph S. Spritzer: That is so. They joined issue with us on that and my only point was that in their very full discussion of what they conceive to be all of the problems including the practical problems, they do no point to a single instance in which one of the States, and yet may (Voice Overlap) --
Felix Frankfurter: Because they don't think that's your starting point.
Ralph S. Spritzer: They -- they deal with the problems of regulation.
Felix Frankfurter: Yes.
Ralph S. Spritzer: And my feeling, if I may say so in further answer to the question, is that probably the reasons that the States had not dealt with this is because of the proportions of -- that the problem has assumed especially in the light of the mail-order business. Nationally, it does business in 48 States. Most of these States -- most of these companies likewise are multi-State operations. If the States were attempt -- to attempt to deal with the practices of the 41 companies, respondents in the Federal Trade Commission's pending cases, they would have to bring over 1000 proceedings, assuming that that they could deal, which we seriously doubt, with many of the companies whose operations are mail-order operations.
Felix Frankfurter: Do I understand correctly? There's no mail-order situation before us?
Ralph S. Spritzer: You understand that correctly, Your Honor.
Hugo L. Black: May I just ask a question about that?
Ralph S. Spritzer: Yes, sir.
Hugo L. Black: Is it your belief that to decide this case against them -- if it should be decided against them, in connection with the non-mail order houses, would necessarily decide that the same with the ways -- requires to decide the same way with reference to mail-order houses or do you draw a distinction?
Ralph S. Spritzer: My answer would be that it would not necessary lead you to the same conclusion, Your Honor.